
	

114 HRES 664 IH: Recognizing the 100th anniversary of the American Educational Research Association (AERA), the largest national interdisciplinary research association devoted to the scientific study of education and learning, celebrating its achievements, and expressing support for the designation of April 8, 2016, as “National Education Research Day”.
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 664
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Honda (for himself and Mr. Scott of Virginia) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing the 100th anniversary of the American Educational Research Association (AERA), the
			 largest national interdisciplinary research association devoted to the
			 scientific study of education and learning, celebrating its achievements,
			 and expressing support for the designation of April 8, 2016, as National Education Research Day.
	
	
 Whereas in 1916, the American Educational Research Association (AERA) was created with a mission to advance knowledge about education, encourage scholarly inquiry related to education, and promote the use of research to improve education and serve the public good;
 Whereas AERA fosters innovation in research and learning, builds research capacity, and connects high-quality research with practice and policy;
 Whereas AERA continues to meet its mission through the publication of academic journals, books, and timely statements on critical education issues;
 Whereas AERA journals are all widely respected and highly ranked nationally and internationally, including the number one journal in the field of education research;
 Whereas AERA has members in every State and in 85 countries worldwide; Whereas AERA’s 25,000 members are committed to high-quality research that yields cumulative and replicable findings of value for improving education and to making this research accessible to practitioners, policy makers, and the general public;
 Whereas AERA convenes an annual meeting that is the largest gathering of education researchers in the world, bringing together more than 15,000 attendees, discussing highly rigorous research on critical education topics;
 Whereas AERA hosts the annual Brown Lecture in Education Research to share significant research on equity and equality in education, as well as numerous research conferences on pressing education questions ranging from early childhood education to school rules and discipline;
 Whereas AERA provides professional development opportunities for education researchers at all career stages with a commitment to excellence and inclusion;
 Whereas AERA introduces undergraduates to the field of education research, builds capacity, offers dissertation funding for graduate students, as well as supports fellowships for post-doctoral and early career researchers, delivers professional development opportunities for established researchers to engage the latest state of the art research methods and practices, and dedicates resources for underrepresented minorities;
 Whereas AERA provides leadership to the field in communicating the findings of education researchers and building awareness and appreciation for the value of high-quality education research;
 Whereas AERA has a long tradition of working in collaboration with the Federal Government to support the field of education research; and
 Whereas April 8, 2016, would be an appropriate date to designate as National Education Research Day: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of National Education Research Day; (2)recognizes the scientific and public education achievements of the American Educational Research Association (AERA) on the occasion of its 100th anniversary;
 (3)recognizes the great impact that AERA has had on enhancing the quality of education research and promoting its application to improve educational policy and practice; and
 (4)congratulates AERA for its achievements and encourages the organization to continue providing support and leadership to the field of education research to improve the quality of education for future generations.
			
